Citation Nr: 0726714	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  01-05 300A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The veteran had active service from September 1969 to May 
1971.


ORDER TO VACATE

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee, which denied reopening the 
previously denied claim of entitlement to service connection 
for peripheral neuropathy, to include as secondary to 
herbicide exposure.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

In March 2007, this matter was remanded to the RO via the 
Appeals Management Center (AMC).  However, it was 
subsequently ascertained that additional issues had not been 
addressed in the March 2007 Board action. Because the failure 
to consider the additional issues on appeal may deprive a 
claimant of due process, the Board is presently vacating its 
March 2007 remand. A separate determination will be entered 
addressing the issues of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for peripheral neuropathy, heart disease, and a 
lung disorder all to include as secondary to herbicide 
exposure; and an increased (compensable) disability rating 
for service-connected non-Hodgkin's lymphoma.   




Accordingly, the March 19, 2007, Board action addressing the 
issue of service connection for peripheral neuropathy, to 
include as secondary to herbicide exposure is vacated.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



